Title: From Thomas Jefferson to Sampson Crosby, [26] December 1795
From: Jefferson, Thomas
To: Crosby, Sampson



Dear Sir
Monticello Dec. 9. [i.e. 26] 1795.

I have safely recieved your favor of the 9th. and have no doubt the box of blinds will soon be at Richmond. I am in hopes the Captain has either been directed to deliver them to Gamble & Temple, my correspondents there, or that he will take the trouble to find by enquiry some one acquainted with me who will recieve them and pay his freight.
I now return you Mr. Randolph’s certificate, and with pleasure add mine, tho’ I regret that you have occasion for it, or may by possibility. I am afraid too you are looking towards a very vexatious kind of life, that of tavern keeping. Would not the taking private lodgers give you less trouble and more time for some other auxiliary business? But of this you are the best judge, and after all I am in hopes you will have no occasion for either.
I inclose a letter for Mr. Bache, open for your perusal, as you have been kind enough to transact these matters with him for me. Be pleased  to stick a wafer in it and deliver it. I am with esteem Dear Sir Your friend & servt

Th: Jefferson


P.S. Mr. Petit did not write to me by the post. I am a little uneasy at his silence.

